ANDERSON, Judge
(dissenting):
I respectfully dissent.
The majority opinion misconstrues S.C.Code Ann. § 38-77-170 (Supp.1995). Moreover, I disagree with the factual recitation of the majority. Manifestly, a review of the law reveals apodictically that the former rigid statutory provision was replaced with an elastic requirement of notice within a reasonable time. The majority fails to recognize the evolvement in the law. Concomitantly, I will address the issue with specificity-
On July 21, 1989, Leca Morehead and her son were travel-ling in a vehicle driven by her husband when they were involved in a near collision. Morehead’s husband slammed on the brakes and swerved to avoid hitting a vehicle which had run a stop sign. The two vehicles did not collide. The at-fault vehicle was driven by an unknown driver, John Doe. More-head allegedly suffered headaches and other symptoms caused by the sudden stopping when her seatbelt jerked her neck and back. She did not report the accident to law enforcement at that time.
On July 25, 1989, Morehead filed an insurance claim form (an Acord form) which notified her insurance company that she had been injured in an accident with an unknown driver and further, that she had not contacted the police. Morehead stated Gale Horton, the insurance adjustor who handled More-head’s claim, contacted her approximately two months after she sent in the claim form. At that time, they discussed a *566possible PIP (Personal Injury Protection) claim and a bodily injury claim. Morehead stated she did not know she needed to report the accident to the police until the insurance adjustor informed her of this requirement in April of 1990. Morehead reported the accident to law enforcement and completed an accident report on April 6,1990.
Gale Horton testified that the “Received” stamp on More-head’s claim form indicated the insurance carrier received a copy of the claim form from their agent on August 28, 1989. Horton asserted she attempted to contact Morehead several times before finally reaching her on September 25, 1989. Horton stated she was handling the claim as a PIP or “med-pay” claim only.
Horton admitted that her supervisor advised her to “clear up” the possibility of any bodily injury claim by note dated October 2, 1989. However, the bodily injury issue was not discussed until December 11, 1989, when Morehead asked Horton about filing a bodily injury claim against her uninsured coverage. Horton stated she believed she told Morehead at that time that she would need a police report to substantiate the accident claim since there had been no physical contact between the automobiles involved in the incident. Horton stated she assumed Morehead, a licensed insurance agent, was not making an uninsured claim for bodily injury because Morehead had not filed an accident report. Therefore, Horton did not question Morehead about a bodily injury claim until Morehead mentioned a possible liability claim in December.
Morehead subsequently brought this action against her husband and the unknown driver, John Doe. By order dated October 30, 1993, Judge Pleicones granted both defendants summary judgment. Judge Pleicones held (1) there was a total absence of proof as to negligence by the husband, and (2) that Morehead had failed to report the accident within a “reasonable time” as required by section 38-77-170 of the South Carolina Code. Pursuant to Morehead’s motion, Judge Pleicones reconsidered his October 30th order and found that since Morehead had promptly notified her insurance company of the accident, an issue of fact existed as to the reasonableness of Morehead’s actions.
*567In an order signed by Judge Hayes, the parties consented to bifurcated proceedings on the reporting issue and the issues of liability and damages, with appeal to lie from each proceeding.
By order dated September 12, 1995, Judge Hughston held that in light of all the circumstances, Morehead had satisfied the reporting requirement of section 38-77-170 and was therefore entitled to pursue her action for recovery under her uninsured motorist provision by proceeding with a trial on liability and damages. Judge Hughston found Morehead had notified her insurance company of the accident and of the fact that no police report had been filed on July 25,1989, four days after the accident. Judge Hughston reasoned Morehead’s prompt reporting to her insurance carrier and the insurance carrier’s own actions in delaying the reporting constituted waiver or estoppel. Upon Doe’s motion for reconsideration, the judge reaffirmed his decision that Morehead had complied with the statutory reporting requirement.
John Doe appeals.

ISSUE

Did the trial court err in finding that the insured, Leca Morehead, met the statutory requirement for timely reporting the accident?

STANDARD OF REVIEW

An action to declare excess or secondary liability coverage is an action at law. State Auto Property & Cas. Ins. Co. v. Gibbs, 314 S.C. 345, 444 S.E.2d 504 (1994); South Carolina Farm Bureau Mut. Ins. Co. v. Windham, 303 S.C. 330, 400 S.E.2d 497 (Ct.App.1990). A declaratory judgment action to determine which of two insurers has primary liability coverage is at law. Unisun Ins. Co. v. First Southern Ins. Co., 314 S.C. 54, 443 S.E.2d 808 (Ct.App.1994), aff'd as modified, 319 S.C. 419, 462 S.E.2d 260 (1995). A declaratory judgment action to determine the coverage under an insurance policy’s omnibus clause is an action at law. United States Fire Ins. Co. v. Macloskie, 320 S.C. 459, 465 S.E.2d 759 (Ct.App.1995). An action for breach of an insurance contract is an action at law. Cf. Ateyeh v. Volkswagen of Florence, Inc., 288 S.C. 101, 341 *568S.E.2d 378 (1986) (a cause of action for breach of an insurance contract is an action for damages under the contract); Moore v. Crowley & Assocs., Inc., 254 S.C. 170, 174 S.E.2d 340 (1970) (an action for damages for breach of contract is an action at law).
In an action at law, on appeal of a case tried without a jury, findings of fact of the judge will not be disturbed on appeal unless found to be without evidence which reasonably supports the judge’s findings. The rule is the same whether the judge’s findings are made with or without a reference. The judge’s findings are equivalent to a jury’s findings in a law action. Townes Assocs., Ltd. v. City of Greenville, 266 S.C. 81, 221 S.E.2d 773 (1976). Accord King v. PYA/Monarch, Inc., 317 S.C. 385, 453 S.E.2d 885 (1995); United States Fire Ins. Co. v. Macloskie, supra. Moreover, the appellate court will not disturb the trial judge’s findings of fact that depend on the credibility of witnesses. Daisy Outdoor Adver. Co., Inc. v. Abbott, 317 S.C. 14, 451 S.E.2d 394 (Ct.App.1994), aff'd in part, rev’d in part, 322 S.C. 489, 473 S.E.2d 47 (1996). Ordinarily, whether the insured has performed the duty of assisting the insurer in defense of a suit is a question of fact for the jury. Meehan v. Commercial Cas. Ins. Co., 166 S.C. 496, 165 S.E. 194 (1932).

LAW/ANALYSIS

ACCIDENT REPORTING REQUIREMENT OF S.C.CODE ANN. § 38-77-170.
Appellant alleges the trial court made numerous errors in concluding that Morehead reported the accident to some appropriate police authority within a reasonable time after its occurrence, under all the circumstances, in accordance with section 38-77-170. I disagree.
Section 38-77-170 provides there is no right of action or recovery under an uninsured motorist provision where the owner or operator of the vehicle causing bodily injury or property damage is unknown unless:
(1) the insured or someone in his behalf has reported the accident to some appropriate police authority within a reasonable time, under all the circumstances, after its occurrence;
*569(2) the injury or damage was caused by physical contact with the unknown vehicle, or the accident must have been witnessed by someone other than the owner or operator of the insured vehicle; provided however, the witness must sign an affidavit attesting to the truth of the facts of the accident contained in the affidavit;
(3) the insured was not negligent in failing to determine the identity of the other vehicle and the driver of the other vehicle at the time of the accident.
S.C.Code Ann. § 38-77-170 (Supp.1995).
The legislative history of this statute was traced in Bolton v. Doe, 266 S.C. 344, 223 S.E.2d 187 (1976), in which our Supreme Court stated:
Section 46-750.34 was enacted in 1963. It replaced South Carolina Code § 46-750.15 (1962) which incorporated by reference South Carolina Code §§ 46-326 — 328 (1962). Those sections imposed a dual notice requirement as a condition precedent to maintenance of an action under the uninsured motorist coverage. Section 46-326 required:
“The driver of a vehicle involved in an accident resulting in injury to or death of any person shall immediately by the quickest means of communication, whether oral or written, give notice of such accident to the local police department if such accident occurs within a municipality, otherwise to the office of the county sheriff or the nearest office of the South Carolina Highway Patrol.” (Emphasis supplied).
Section 46-327 required a written report to the South Carolina Highway Department within five days....
The present statute imposes no definitive burden of an immediate notice, nor does it specify who must be notified. The current statute is adaptable to the exigencies of each claim. It substitutes an elastic requirement of notice within a “reasonable time” to “some appropriate police authority.” Hence, it is apparent that the legislature has infused a degree of flexibility into a previously rigid statute. Apparently, the legislature thought the balance between extending coverage for legitimate claims and protecting the insurer *570from fraudulent claims needed to be modified in favor of the claimant.
Id. at 347-48, 223 S.E.2d at 188-89.
I hold Morehead did report the accident within a reasonable period, under all the circumstances. Accordingly, I would affirm.